 



Exhibit 10.20
FOURTH AMENDED AND RESTATED REVOLVING NOTE

$15,000,000   Denver, Colorado
March 31, 2006

     For value received, each of the undersigned, GLOBAL EMPLOYMENT SOLUTIONS,
INC., a Colorado corporation (“Global”), EXCELL PERSONNEL SERVICES CORPORATION,
an Illinois corporation (“Excell”), FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.,
a New York corporation (“Friendly”), TEMPORARY PLACEMENT SERVICE, INC., f/k/a
Michael & Associates, Inc. and successor by merger to Temporary Placement
Service, Inc., a Georgia corporation (“TPS”), SOUTHEASTERN STAFFING, INC., a
Florida corporation (“Southeastern”), SOUTHEASTERN PERSONNEL MANAGEMENT, INC., a
Florida corporation (“SPM”), MAIN LINE PERSONNEL SERVICES, INC., a Pennsylvania
corporation (“Main Line”), BAY HR, INC., a Florida corporation (“BHR”) and
SOUTHEASTERN GEORGIA HR, INC., a Georgia corporation (“SGHR”) (Global, Excell,
Friendly, TPS, Southeastern, SPM, Main Line, BHR and SGHR, each a “Borrower” and
collectively, the “Borrowers”), hereby jointly and severally promises to pay on
the Termination Date under the Credit Agreement (defined below), to the order of
WELLS FARGO BANK, N.A. (the “Lender”), acting through its WELLS FARGO BUSINESS
CREDIT operating division, at its main office in Denver, Colorado, or at any
other place designated at any time by the holder hereof, in lawful money of the
United States of America and in immediately available funds, the principal sum
of FIFTEEN MILLION DOLLARS ($15,000,000) or, if less, the aggregate unpaid
principal amount of all Revolving Advances made by the Lender to the Borrowers
under the Credit Agreement (defined below) together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Fourth Amended and Restated Revolving Note is fully paid at
the rate from time to time in effect under the Credit and Security Agreement
dated as of March 7, 2002 (as the same has been and may be amended or otherwise
modified from time to time, the “Credit Agreement”) by and among the Lender and
the Borrowers. The principal hereof and interest accruing thereon shall be due
and payable as provided in the Credit Agreement. This Fourth Amended and
Restated Revolving Note may be prepaid only in accordance with the Credit
Agreement.
     This Fourth Amended and Restated Revolving Note is issued in replacement of
and in substitution for, but not in repayment of, the Revolving Note dated as of
March 7, 2002, payable to the order of the Lender in the original principal
amount of $7,500,000, as amended and restated by the Amended and Restated
Revolving Note dated as of June 26, 2003, the Second Amended and Restated
Revolving Note dated as of August 31, 2004, payable to the order of the Lender
in the original principal amount of $7,500,000 and the Third Amended and
Restated Revolving Note dated as of January 31, 2005, payable to the order of
the Lender in the original principal amount of $10,000,000, and is issued
pursuant to, and is subject to, the Credit Agreement, which provides, among
other things, for acceleration hereof. This Fourth Amended and Restated
Revolving Note is the Revolving Note referred to in the Credit Agreement. This
Fourth Amended and Restated Revolving Note is secured, among other things,
pursuant to the Credit Agreement and the Security Documents as therein defined,
and may now or hereafter be

 



--------------------------------------------------------------------------------



 



secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements. The obligations of Borrowers
hereunder are joint and several.
     The Borrowers shall pay all costs of collection, including reasonable
attorneys’ fees and legal expenses if this Fourth Amended and Restated Revolving
Note is not paid when due, whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

                  GLOBAL EMPLOYMENT SOLUTIONS, INC.       EXCELL PERSONNEL
SERVICES
CORPORATION
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Chief Executive Officer and President       Its:   Executive Vice President
 
                FRIENDLY ADVANCED SOFTWARE TECHNOLOGY, INC.       TEMPORARY
PLACEMENT SERVICE, INC., f/k/a Michael & Associates, Inc. and successor by
merger to Temporary Placement Service, Inc.
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                SOUTHEASTERN STAFFING, INC.       SOUTHEASTERN GEORGIA HR, INC.
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                SOUTHEASTERN PERSONNEL MANAGEMENT, INC.       MAIN LINE
PERSONNEL SERVICES, INC.
 
               
By:
  /s/ Howard Brill       By:   /s/ Howard Brill
 
               
Name:
  Howard Brill       Name:   Howard Brill
Its:
  Executive Vice President       Its:   Executive Vice President
 
                BAY HR, INC.            
 
               
By:
  /s/ Howard Brill            
 
               
Name:
  Howard Brill            
Its:
  Executive Vice President            
 
               
(SEAL)
               

2